IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1845 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                 v.                        :   No. 66 DB 2012
                                           :
JANE CLARE ORIE,                           :   Attorney Registration No. 50056
                        Respondent         :   (Allegheny County)


                                      ORDER


PER CURIAM:


      AND NOW, this 10th day of December, 2014, there having been filed with this

Court by Jane Clare Orie her verified Statement of Resignation dated October 28, 2014,

stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Jane Clare Orie is accepted; she is disbarred

on consent from the Bar of the Commonwealth of Pennsylvania, retroactive to May 7,

2012; and she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent

shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.